Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  May 03, 2016

The Court of Appeals hereby passes the following order:

A16D0334. ELIZABETH L. CUNNINGHAM v. J. ALAN KOHR.

      Elizabeth Cunningham, the former guardian of David Napier Cunningham,
challenges the trial court’s order directing her to pay attorney fees and expenses
incurred by Alan Kohr, the current guardian of David Cunningham, in discharging
a petition for writ of habeas corpus filed by Elizabeth Cunningham. In its order, the
court cites both OCGA § 9-15-14 and the habeas corpus statute, OCGA § 9-14-21,
as bases for its award. Elizabeth Cunningham argues that attorney fees and expenses
are not permitted under the habeas corpus statute.
      The Georgia Supreme Court has appellate jurisdiction over all cases involving
habeas corpus. See Ga. Const. of 1983, Art. VI, Sec. VI, Par. III (4). Under the
circumstances presented in this application, it appears jurisdiction may lie in the
Supreme Court. It is well-settled that the ultimate responsibility for determining
appellate jurisdiction is vested in the Supreme Court of Georgia. See Saxton v.
Coastal Dialysis &c., 267 Ga. 177, 178 (476 SE2d 587) (1996). Accordingly, this
application is hereby TRANSFERRED to the Supreme Court for disposition.
Court of Appeals of the State of Georgia
                                     05/03/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.